DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-9 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US20170174180A1), and further in view of Hashimoto (US20180150074A1).

Claim.1 Hoyos discloses a vehicle use system (see at least abstract, systems and methods are provided for authorizing a user) comprising: an authentication information assignor that assigns authentication information for using a vehicle to a user (see at least fig.1-4, p6-7, an authorization request including identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, authorizing the user access to the vehicle, an authorization request comprising: identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, p20-22, p24, p71); an authenticator that acquires the authentication information to permit use of the vehicle, at least a part of the authenticator being mounted in the vehicle (see at least fig.1-4, p6-7, an authorization request including identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, authorizing the user access to the vehicle, an authorization request comprising: identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, p20-22, p24); and wherein the authentication information assignor assign the authentication information in which constraints are applied to both a time period and an area in which traveling is possible to the user (see at least fig.1-4, p6-7, an authorization request including identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, authorizing the user access to the vehicle, an authorization request comprising: identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, p20-22, p24, p155, the particular user to access the car during the specified time window, can continuously authentication/authorization, the particular user to access the car during the specified time window, can continuously monitor the location while in use, can also provide access to the location information to the owner, p60), and the driving controller enables the user to use the vehicle in a range of the constraints applied to the authentication information (see at least fig.1-4, p6-7, an 
Hoyos does not discloses a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle.
However, Hashimoto discloses a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle (see at least fig.2, p31, the autonomous driving control includes steering control, acceleration control and deceleration control, p54, the autonomous driving includes steering control, acceleration control, and deceleration control, p82).
It would have been obvious to modify Hoyos to include a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle by Hashimoto in order to perform autonomous driving control that controls autonomous driving of the vehicle (see Hashimoto’s p10).
Claim.2 Hoyos discloses wherein the authentication information is information that is assigned each time the user uses the vehicle once (see at least fig.1-4, p6-7, an authorization request including identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, authorizing the user access to the vehicle, an authorization request comprising: identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, p20-22, p24, p71).
Claim.3 Hoyos does not discloses wherein the authentication information assignor assigns authentication information in which the constraint that the vehicle is available only in automated driving 
However, Hashimoto discloses wherein the authentication information assignor assigns authentication information in which the constraint that the vehicle is available only in automated driving is applied, to the user, and the driving controller prohibits manual driving of the vehicle of the user when the authentication information in which the constraint that only automated driving is available is applied is applied acquired by the authenticator (see at least fig.2,6-8, abstract, an autonomous driving system includes: a driver information acquisition device that acquires driver information indicating an action and a state of a driver of a vehicle and a control device that performs autonomous driving control that controls autonomous driving of the vehicle, the autonomous driving control includes: deactivating action detection processing that detects, based on the driver information,  ,p31, the autonomous driving control includes steering control, acceleration control and deceleration control, p54, the autonomous driving includes steering control, acceleration control, and deceleration control, p75, p80-83).
It would have been obvious to modify Hoyos to include wherein the authentication information assignor assigns authentication information in which the constraint that the vehicle is available only in automated driving is applied, to the user, and the driving controller prohibits manual driving of the vehicle of the user when the authentication information in which the constraint that only automated driving is available is applied is applied acquired by the authenticator by Hashimoto in order to perform autonomous driving control that controls autonomous driving of the vehicle (see Hashimoto’s p10).
Claim.4 Hoyos discloses wherein the authentication information assignor assigns authentication 5information to which constraints on an occupant configuration are further applied, to the user, the vehicle use system further comprises a first occupant configuration recognizer that is mounted in the vehicle and recognizes an occupant configuration of occupants before the occupants get in the vehicle (see at least 
Claim.5 Hoyos discloses wherein the authentication information assignor assigns the authentication information to which constraints on an occupant configuration are further applied, to the user, the vehicle use system further comprises a second occupant configuration recognizer that is mounted in the vehicle and recognizes an occupant configuration of an 20occupant after the occupant gets in the vehicle (see at least fig.2,5c-8, abstract, an autonomous driving system includes: a driver information acquisition device that acquires driver information indicating an action and a state of a driver of a vehicle and a control device that performs autonomous driving control that controls autonomous 
Claim.6 Hoyos discloses wherein the constraints on the occupant configuration include constraints on animals(see at least fig.2,5c-8, abstract, an autonomous driving system includes: a driver information acquisition device that acquires driver information indicating an action and a state of a driver of a vehicle and a control device that performs autonomous driving control that controls autonomous driving of the vehicle, the autonomous driving control includes: deactivating action detection processing that detects, based on the driver information,  ,p31, the autonomous driving control includes steering control, acceleration control and deceleration control, p37, if a match occurs, authentication is successful, otherwise authentication fails, p38, p54, the autonomous driving includes steering control, acceleration control, and deceleration control, p75, p80-83, p141).

Hoyos does not discloses a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle, wherein the authentication information assignor assigns the authentication information in which a constraint that only automated driving is available is applied, to the user, and the driving controller prohibits manual driving of the vehicle of the user when the authentication information in which the constraint that only automated driving is available is applied is acquired by the authenticator.
However, Hashimoto discloses a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle (see at least fig.2, p31, the autonomous driving control includes steering control, acceleration control and deceleration control, p54, the autonomous driving includes steering control, acceleration control, and deceleration control, p82), wherein the authentication information assignor assigns the authentication information in which a constraint that only automated 
It would have been obvious to modify Hoyos to include a driving controller that automatedly controls acceleration, deceleration, and steering of the vehicle, wherein the authentication information assignor assigns the authentication information in which a constraint that only automated driving is available is applied, to the user, and the driving controller prohibits manual driving of the vehicle of the user when the authentication information in which the constraint that only automated driving is available is applied is acquired by the authenticator by Hashimoto in order to perform autonomous driving control that controls autonomous driving of the vehicle (see Hashimoto’s p10).
	Claim.9	Hoyos discloses a vehicle use system (see at least abstract, systems and methods are provided for authorizing a user) comprising: an authentication information assignor that assigns authentication information for using a vehicle to a user (see at least fig.1-4, p6-7, an authorization request including identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, authorizing the user access to the vehicle, an authorization request comprising: identification information associated with a user and a mobile device, a biometric authentication status and access information identifying the vehicle, p20-22, p24, p71); an authenticator that acquires the authentication information to permit use of the vehicle, at least a part of 
Hoyos does not discloses wherein the authentication information assignor assigns the authentication information in which constraints on an occupant configured are applied, to the user, and the authenticator does not permit use of the vehicle when the occupant configured recognized by the occupant configuration recognizer is not suitable for the constraints applied to the authentication information acquired by the authenticator.
However, Hashimoto discloses wherein the authentication information assignor assigns the authentication information in which constraints on an occupant configured are applied, to the user, and the authenticator does not permit use of the vehicle when the occupant configured recognized by the occupant configuration recognizer is not suitable for the constraints applied to the authentication information acquired by the authenticator (see at least fig.2,6-8, abstract, an autonomous driving system 
It would have been obvious to modify Hoyos to include wherein the authentication information assignor assigns the authentication information in which constraints on an occupant configured are applied, to the user, and the authenticator does not permit use of the vehicle when the occupant configured recognized by the occupant configuration recognizer is not suitable for the constraints applied to the authentication information acquired by the authenticator by Hashimoto in order to perform autonomous driving control that controls autonomous driving of the vehicle (see Hashimoto’s p10).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US20170174180A1), and Hashimoto (US20180150074A1) as applied to claim 1 above, and further in view of Van (US20140129113A1).
Claim.7 Hoyos and Hashimoto do not discloses  wherein the authentication information assignor assigns authentication information in which constraints on smoking are further applied, to the user, the vehicle use system further comprises a smoking recognizer that is mounted in the vehicle and recognizes smoking of an occupant including the user, and  10the driving controller stops use of the vehicle of the user when constraints on smoking have been applied to the authentication information acquired by the authenticator and smoking of the occupant is recognized by the smoking recognizer.
However, Van discloses wherein the authentication information assignor assigns authentication information in which constraints on smoking are further applied, to the user, the vehicle use system 
It would have been obvious to modify Hoyos and Hashimoto to include wherein the authentication information assignor assigns authentication information in which constraints on smoking are further applied, to the user, the vehicle use system further comprises a smoking recognizer that is mounted in the vehicle and recognizes smoking of an occupant including the user, and  10the driving controller stops use of the vehicle of the user when constraints on smoking have been applied to the authentication information acquired by the authenticator and smoking of the occupant is recognized by the smoking recognizer by Van in order to receive input defining one or more vehicle parameters to monitor and control during a vehicle rental (see Van’s p7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/              Primary Examiner, Art Unit 3662